DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Priority
 2.	  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/20/2020, 02/04/2021 and 08/24/2021 are considered by the Examiner.

Disposition of the Claims
4.	The instant application was effectively filed on November 20, 2020, wherein claims 11-24 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee US PG-PUB 20160351631 A1 (hereinafter Lee).
Regarding claim 11, Lee taches A method of forming a display device, the method comprising: forming a display buffer layer on a device substrate (Fig. 1; 130); forming a thin Fig. 1 and Para. [0035]; 140); forming a lower passivation layer on the thin film transistor (Fig. 1 and Para. [0036]; 150 is on 140); forming an overcoat layer on the lower passivation layer (Fig. 1 in view of Fig. 4 and Para. [0052]; wherein overcoat layer 220 is formed  planarization layer 144 which cover the thin film transistor embedded in the organic light emitting element layer 140); forming a first electrode to be electrically coupled to the thin film transistor (Fig. 1 in view of 2a and Para. [0050]; the organic light emitting element layer 140 includes a thin film transistor including a gate electrode 140a, a gate insulation film 141, a semiconductor layer 142, a source electrode 143a, and a drain electrode 143b; and an organic light emitting element including a first electrode 145, an organic emission layer 147, and a second electrode 148); forming the bank insulating layer to be covering an edge of the first electrode (Fig. 2a and Para. [0053]; bank 146 covers edge of electrode 145), such that a portion of the first electrode is exposed by the bank insulating layer (Para. [0053]; a bank insulation film 146 through which a partial area of the first electrode 145 is exposed); forming a light-emitting element by stacking a light-emitting layer (Fig. 1, 2a and Para. [0050]-[0053]) and a second electrode on the portion of the first electrode that is exposed by the bank insulating layer (Para. [0053] and Fig. 2a; second electrode 148 is on portion of first electrode 145 exposed by bank 146); forming an encapsulating structure on the second electrode (Fig’s. 1, 2a in view of Fig. 3, Para. [0050], [0053] and [0059]; the organic light emitting element layer 140 includes organic emission layer 147 and second electrode 148 and encapsulation 149 is formed on the organic emission layer 147 and the organ emission layer according to Para. [0053 is form on the exposed first electrode 145 and second electrode 148); forming a first bridge electrode on the encapsulating structure (Fig. 3 and Para. [0056]; wherein bridge electrode is formed on upper substrate and touch layer 160 includes bridge electrode which is on encapsulation 149); and forming a reflecting prevention layer on the first bridge electrode (Para. [0062] and Fig. 3; polarizing film 190 corresponds to claimed reflecting prevention layer which is formed on bridge electrode included in touch layer 160).

Regarding claim 15, Lee teaches The method of claim 11, Lee further teaches wherein the reflecting prevention layer is formed on the upper surface of the first bridge electrode opposite to the device substrate (Fig. 3; polarizing film 190 which corresponds to claimed reflection prevention layer is formed on upper surface of substrate 120b opposite to substrate 120a).

Regarding claim 16, Lee teaches The method of claim 11, Lee further teaches wherein a side surface of the first bridge electrode is continuous with a side surface of the reflecting prevention layer (Fig. 1 in view of Fig. 3; wherein touch layer 160 which includes bridge electrode is continuous with side of polarizing film 190 which is positioned on upper substrate 120b).

Regarding claim 17, Lee teaches The method of claim 11, Lee further teaches wherein the reflecting prevention layer comprises a side surface that is vertically aligned with a side surface of the first bridge electrode (Fig. 3; the edges of the polarizing film 190 is aligned with bridge electrode formed on upper substrate 120b and including in touch layer 160).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Han US PG-PUB 20160093827 A1 (hereinafter Han).
Regarding claim 12, Lee teaches The method of claim 11, Lee further teaches wherein the forming the encapsulating structure comprises: forming a first inorganic encapsulating layer Para. [0059]); forming an organic encapsulating layer on the first inorganic encapsulating layer (Para. [0059]; An encapsulation layer 149 is positioned on the organic emission layer 147. Herein, the encapsulation layer 149 may be formed into an inorganic film of glass, metal, aluminum oxide (AlOx), or a silicon (Si)-based material, or may be formed into a structure in which an organic film and an inorganic film are alternately laminated); Lee fails to further disclose and forming a second inorganic encapsulating layer on the organic encapsulating layer.
However, in the same field of manufacturing of display device, Han teaches forming a second inorganic encapsulating layer on the organic encapsulating layer (Fig. 3; wherein second encapsulation 235c is disposed on the first particle cover 235b and Para. [0053]; states Referring to FIG. 3, the transparent encapsulation unit 235 at least includes a transparent first encapsulation layer 235a, a transparent first particle cover layer 235b, and a transparent second encapsulation layer 235c. Para. [0054]; The first encapsulation layer 235a and the second encapsulation layer 235c of the transparent encapsulation unit 235 can be made of a transparent inorganic substance.  And Para. [0103]; The first encapsulation layer and the second encapsulation layer may be made of an inorganic substance and the first particle cover layer and the first buffer layer may be made of an organic substance).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Lee with the teachings of Han so that the moisture and oxygen permeation can be eliminated Han- (Para. [0058]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tung US PG-PUB 20150169105 A1 (hereinafter Tung).
Regarding claim 18, Lee teaches The method of claim 11, Lee further teaches further comprising forming a touch insulating layer covering the first bridge electrode (Para. [0055]-[0056]; a first and second insulation film 162a and 162b formed to cover the bridge electrode) but Lee fails to further disclose forming the touch insulating layer covering the reflecting prevention layer.
However, in the same field of touch panel, Tung teaches forming the touch insulating layer covering bridge electrode and the reflecting prevention layer (Para. [0026], [0064]; an insulating pattern layer is formed on the substrate for covering the low reflection pattern layer and the opaque bridge line).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Lee with the teachings of Tung in order to isolate the low reflection pattern layer from the opaque bridge line Tung-(Para. [0064]).

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified by Tung in view of Kim et al. US PG-PUB 20190103443 A1 (hereinafter Kim).
Regarding claim 19, Lee as modified by Tung teaches The method of claim 18, Lee as modified by Tung fails to further disclose further comprising forming a mask pattern on the touch insulating layer.
However, in the same field of manufacturing of touch panel, Kim teaches forming a mask pattern on the touch insulating layer (Fig. 7b; wherein HNSK is formed on insulating layer IS-IL1).
Lee as modified by Tung with the teachings of Kim in order to partially allow light to be transmitted Kim- (Para. [0160]).

Regarding claim 20, Lee as modified by Tung and Kim teaches The method of claim 19, Lee as modified by Tung fails to further disclose wherein the forming the mask pattern comprises: forming a mask material layer on the touch insulating layer; and forming a mask penetrating hole in the mask material layer.
However, in the same field of manufacturing of touch panel, Kim teaches forming a mask material layer on the touch insulating layer (Para. [0160] and Fig. 7b; photoresist PR is developed using HMSK and is formed on insulating layer IS-IL1); and forming a mask penetrating hole in the mask material layer (Fig. 7b; hole CNT-D).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Lee as modified by Tung with the teachings of Kim in order to partially allow light to be transmitted Kim- (Para. [0160]).

Regarding claim 21, Lee as modified by Tung and Kim teaches The method of claim 20, Lee as modified by Tung fails to further disclose wherein forming the mask penetrating hole comprises: irradiating light to a portion of the mask material layer; and removing regions of the mask material layer in which the light is not irradiated.
However, in the same field of manufacturing of touch panel, Kim teaches wherein forming the mask penetrating hole comprises: irradiating light to a portion of the mask material layer (Fig. 7b, 8b and Para. [0160], [0180]); and removing regions of the mask material layer in Fig. 7b, 8b and Para. [0160], [0180]; a portion of the photoresist layer PR, which is not exposed to light, may be removed through development.  That is, as shown in FIG. 7B, a portion of the photoresist layer PR, which corresponds to the second light transmission part TP2 that allows light to be hardly transmitted therethrough in the halftone mask HMSK, is completely removed through the development process, and a portion of the photoresist layer PR, which corresponds to the third light transmission part TP3 that allows light to be entirely transmitted therethrough in the halftone mask HMSK, is not removed through the development process).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Lee as modified by Tung with the teachings of Kim in order to partially allow light to be transmitted Kim- (Para. [0160]).

Regarding claim 22, Lee as modified by Tung and Kim teaches The method of claim 19, Lee as modified by Tung fails to disclose further comprising forming a touch contact hole in the touch insulating layer using the mask pattern.
However, in the same field of manufacturing of touch panel, Kim teaches forming a touch contact hole in the touch insulating layer using the mask pattern (Para. [0158]; a contact hole CNT-D may be formed in the first insulating layer IS-IL1 such that a portion of the first insulating layer IS-IL1 on the first conductive line MTL1 is exposed.  The contact hole CNT-D may be formed using a halftone mask HMSK).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Lee as modified by Tung with the teachings of Kim in order to expose the conductive line (electrodes) Kim- (Para. [0158]).


Allowable Subject Matter
Claims 13-14, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
5.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628